Citation Nr: 0717380	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for 
acromioclavicular joint dislocation with rotator cuff 
impingement, right shoulder (dominant), currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).  In that rating decision the 
RO increased the disability rating assigned for the service-
connected acromioclavicular joint dislocation with rotator 
cuff impingement, right shoulder, from 10 to 20 percent, 
effective from October 17, 2003.  The veteran perfected an 
appeal from that decision.

In an April 2005 Decision Review Officer Decision, the RO 
increased the rating from 20 to 30 percent, effective from 
October 17, 2003.  Since the disability ratings assigned 
during the pendency of the claim did not constitute a full 
grant of the benefit sought, the rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDING OF FACT

The veteran's service-connected acromioclavicular joint 
dislocation with rotator cuff impingement, right shoulder, is 
manifested by ranges of motion of the right arm limited by 
pain, including flexion to 60 degrees, abduction to 120 
degrees (active) and 163 degrees (passive), and external 
rotation to 90 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for acromioclavicular joint dislocation with rotator cuff 
impingement, right shoulder, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in January 
2004.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
of entitlement to a higher disability rating for the claimed 
service-connected disability.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in her possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided a statement of the case in March 2005.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as a higher rating for 
the claimed disability is denied here, the question of 
whether the veteran was provided proper notice as to 
effective dates is moot.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA medical records including examination 
reports, and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The recent medical evidence material to this decision (and 
covering the entire appeal period beginning with the 
veteran's claim for increase) is contained in VA medical 
records of treatment dated from 2002 to April 2005, which 
shows no significant complaints or treatment of symptoms; and 
the report of a January 2004 VA examination for joints, which 
is discussed below.  The veteran's acromioclavicular joint 
dislocation with rotator cuff impingement, right shoulder is 
currently evaluated as 30 percent disabling, under 38 C.F.R. 
§ 5202-5201.  The 30 percent rating has been in effect since 
the date of the claim for increase in October 2003.  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).

The hyphenated diagnostic code in this case indicates that 
impairment of the humerus, under Diagnostic Code 5202, is the 
service-connected disorder and that limitation of motion of 
the arm, under Diagnostic Code 5201, is a residual condition.

Under Diagnostic Code 5201, a 30 percent rating contemplates 
the major arm being limited in motion to shoulder level; or 
midway between side and shoulder level.  A 40 percent rating 
contemplates limitation of the major arm motion to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).

Under Diagnostic Code 5202, a 30 percent rating is warranted 
for malunion of the humerus of the major upper extremity with 
marked deformity.  A 30 percent evaluation requires marked 
deformity.  A 30 percent evaluation is also warranted for 
frequent episodes of dislocation and guarding of all arm 
movements. A 50 percent evaluation is warranted for fibrous 
union of the humerus of the major upper extremity; and a 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  The highest rating of 80 percent requires loss 
of the head of the humerus (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2006).

Review of service medical records shows that during 
examination prior to release from active duty, in January 
1978, the examiner noted findings of a posterior dislocating 
shoulder, which was marked tender at the deltoid pectoralis 
junction.  At that time, abduction and extension caused 
weakness and pain.

The report of the January 2004 VA examination shows that the 
veteran reported complaints that his condition due to his 
right shoulder disability had increased in severity.  He 
reported that he had intermittent right shoulder pain.  He 
denied having any redness or swelling.  He reported a history 
of a dislocation in service with separation of the AC joint, 
which became a chronic condition.  The veteran reported that 
presently the shoulder was chronically dislocated, with 
symptoms precipitated by overhead activities, raking, and 
damp weather.  This happened about four times a week, and 
lasted from one-half to several hours.  He reported the 
severity to be 5/10.  He treats the symptoms with Motrin, and 
denied having had surgery.  He reported that the condition 
had no affect on his activities of daily living, and that he 
was employed full-time.

On examination, the veteran was right handed.  His shoulders 
were asymmetrical.  There was no swelling, crepitus or 
erythema.  There was a deformity overlying the right AC 
joint, and the right shoulder appeared to be lower than the 
left shoulder.  Range of motion of the right shoulder 
included forward flexion of 0 to 60 degrees with pain 
throughout the range.  He abducted (active) from 0 to 120 
degrees with pain onset at 120 degrees.  Passively, he could 
abduct to 163 degrees with pain.  He externally rotated from 
0 to 90 degrees with pain throughout the range.  He adducted 
from 0 to 50 degrees.  

Impingement tests were positive on the right for Hawkins test 
and Neer test.  The crossover test was negative.  Deep tendon 
reflexes were 2+ bilaterally.  His motor strength was 5/5.  
His pulses were 2+ bilaterally in the upper extremities.  
Testing to address findings under "Deluca" showed that he 
was able to perform 20/20 forward flexions with his right 
shoulder with a five-pound weight in his hand.  He had pain 
throughout the activity but was able to complete the 
activity.  Clinical tests showed that the right shoulder had 
chronic subluxation of the right AC joint.  

The report contains a diagnosis as follows.  The veteran was 
status post AC joint separation, and right shoulder rotator 
cuff impingement.  The veteran is able to do his activities 
of daily living and he is employable.  The examiner opined 
that the service-connected condition had increased in 
severity, as there was now a rotator cuff impingement 
present.

In terms of the rating criteria under Diagnostic Code 5202, 
for other impairment of the humerus, the service-connected 
right shoulder disability is currently rated as 30 percent 
disabling.  This reflects findings of recurrent dislocation 
at the scapulohumeral joint, with frequent episodes and 
guarding of all arm movements; or marked deformity.  To 
warrant a rating in excess of 30 percent under Diagnostic 
Code 5202, there must be medical evidence of other impairment 
of the humerus, with fibrous union, to warrant a 50 percent 
disability rating; nonunion (false flail joint), to warrant a 
60 percent rating; or loss of head (flail shoulder), to 
warrant an 80 percent rating.  The record contains no 
competent evidence showing any of these three conditions.  
Therefore, an evaluation in excess of 30 percent under 
Diagnostic Code 5202 is not warranted under the evidence 
currently of record.

In terms of the rating criteria under Diagnostic Code 5201, 
for limitation of motion of the arm, in order to warrant an 
evaluation in excess of the present 30 percent, the medical 
evidence must show that the veteran's right arm is limited in 
motion to 25 degrees from the side (abduction).  The medical 
evidence of record does not show that the veteran's right 
shoulder range of motion is so limited as to meet that 
criteria.  During the January 2004 VA examination, he 
abducted (active) from 0 to 120 degrees with pain onset at 
120 degrees.  Passively, he could abduct to 163 degrees with 
pain.  Thus, the veteran does not meet the criteria for a 
rating in excess of 30 percent under Diagnostic Code 5201, 
which for a rating of 40 percent requires that right arm be 
limited in motion to 25 degrees from the side.

As indicated above, in evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria. See 38 C.F.R. 
38 U.S.C.A. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Normal shoulder elevation (flexion) and normal shoulder 
abduction are both to 180 degrees; and normal shoulder 
external rotation is from 0 to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  During examination in January 2004, the 
veteran's right shoulder/arm flexion was limited to a range 
from 0 to 60 degrees with pain throughout; and abduction was 
limited to a range from 0 to 120 degrees (active) and 0 to 
163 degrees (passive), both with pain.  He externally rotated 
from 0 to 90 degrees with pain throughout the range.  The 
record reflects that the veteran's limitations in ranges of 
motion of the right shoulder are due to pain.

However, higher ratings are not warranted even considering 
the factors involved in analysis under DeLuca.  As discussed 
above, the veteran has a range of motion of the right 
arm/shoulder far in excess of the limitation of motion 
required for an increased rating for that shoulder.  Further, 
although with pain, the veteran was able to complete the 
testing for DeLuca factors.  The evidence simply does not 
establish that the veteran's functional loss due to his 
service-connected right shoulder disability, even with 
consideration of his complaints of pain and weakness, impairs 
him to such a degree that he has the equivalent of the 
criteria as required for a rating in excess of 30 percent.  
See DeLuca, supra.

Evaluation of the right shoulder disability may also be made 
on the basis of impairment of clavicle or scapula, under 
Diagnostic Code 5203.  However, the maximum rating under that 
code is 20 percent, therefore evaluation under Diagnostic 
Code 5203 would not provide a basis for an increase above the 
current rating in effect.

Also, there is no evidence of ankylosis of the shoulder to 
warrant application of Diagnostic Code 5200, which provides 
criteria for evaluating ankylosis of scapulohumeral 
articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.

The Board therefore concludes that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for acromioclavicular joint dislocation with 
rotator cuff impingement, right shoulder.  Accordingly, the 
claim must be denied.
 
 The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right shoulder disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that the disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for acromioclavicular joint dislocation with rotator cuff 
impingement, right shoulder, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


